Title: To Thomas Jefferson from Samuel Smith, 2 June 1803
From: Smith, Samuel
To: Jefferson, Thomas


          
            Sir/
            Baltimore 2d. June 1803
          
          When I paid my respects yesterday I had no great expectation that I should now have the pleasure to say that Mr. Carr’s Illness had taken a favorable turn—He has had a free Discharge & I am in hopes is now out of Danger—The Doctors do not yet give very positive favorable Opinion but being relieved from the Suppression his Strong Constitution will Soon defeat his Fever—I think I never have Seen a Man apparently worse than he was yesterday—I am
          with Sincere friendship Your Obed Servt.
          
            S. Smith
          
        